 In the Matter of TRANSOGIts r COMPANY, INC.andLOCAL 721, UNITEDPAPER, NOVELTY & Toy WORKERS OF AMERICA, C. I. 0.Case No. R-2393.-Decided April 923, ,194.1Jurisdiction:toy manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition; contract entered into subsequent to noticeserved that petition had been filed, no bar to ; eligibility to be determined by acurrent pay roll but to include employees on an earlier pay roll who have per-formed 3 months of satisfactory service ; labor organization not participating,in the proceedings not accorded a place on the ballot; election necessary.Unit Appropriatefor CollectiveBargaining:all employees including the main-tenance men, but excluding executives, foremen, assistant foremen, the receiv-ing clerk and his assistant, supervisory employees, and clerical workers.Mr. Henry Mayer,of New York City, for the Company.Mr. M. H. Goldstein,of Philadelphia, Pa., for Local 721.Miss Mary E. Perkins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEWorkers of America, C. I. 0.,1 herein called Local 721, filed with theRegional Director for the Fourth Region '(Philadelphia, Pennsyl-vania) a petition 'alleging that a question affecting commerce hadarisen' concerning the representation of employees of TransogramCompany, Inc., Easton, Pennsylvania, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On January 30, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedi In formal papers prior to the hearing the name of the Union appeared as United Paper,Novelty & Toy Workers Union-C. I. O , Local 721. A motion was, granted at the hearingto amend the petition and other formal papers so that the name of the Union wouldappear as it is printed in the text.31 N. L. R. B , No. 36.229 230DECISIONS OF NATIONAL, LABOR,, RELATIONS BOARDan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On February 13, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, Local721, and Committee for Production Employees, which had signedcertain collective bargaining contracts with the Company.Pursu-ant to the notice and amendments, thereto, a hearing was heldon March 11, 1941, at Easton, Pennsylvania, before Jerome I. Macht,the Trial Examiner duly designated by the Chief Trial Examiner.The Company and Local 721 were represented by counsel and par-ticipated in the hearing.No appearance was made on behalf ofCommittee for Production Employees.Full opportunity to be heard,to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties.At the hearing theCompany moved to dismiss the petition on the ground that there wasno evidence that'any employees of the Company had designated Local721 as their bargaining representative.No ruling was made onthismotion by the Trial Examiner.For reasons which hereinafterappear, the motion is hereby denied.During the course of thehearing, the Trial Examiner made several'rulings on other motionsand on objections to the admission of, evidence.The Board hasreviewed the, rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.At the request of the Company and pursuant to notice duly servedupon all the parties, a hearing for the purposes of oral argumentwas had before the Board in Washington, D. C., on March 25, 1941.The Company and Local 721 were represented by counsel and par-ticipated in the argument. - On March 24, 1941, Local 721 filed abrief which has been considered by the Board.After the hearing for oral argument, counsel for the Companysubmitted to the Board a proposed additional exhibit with therequest that it be made a part of the record. Local 721 objectedto such admission of the exhibit.The Board, having examined theexhibit, finds it to have no bearing on the issues 2 and hereby deniesthe Company's request.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTransogram Company, Inc., is a corporation organized and exist-ing under the laws of Pennsylvania having plants in Easton, Penn-'The exhibitdeals with the question of whether the petitioning union bore the localnumber"721" during 1937 and 1938. TRANSOGRAVi COMPANY, INC.231sylvania, and New York City, and executive offices and showroomsin New York City.The Company is engaged at its Easton plant, the only one involvedhere, in the manufacture, sale, and distribution of toys and games.During 1940, the Company purchased for use at its Easton plantraw materials valued at approximately $350,000, of which approxi-mately 50 per cent were shipped from outside of Pennsylvania.Sales of finished products from the Company's Easton plant in 1940amounted to approximately $700,000, of which about 75 per centwere shipped outside of Pennsylvania.The Company has stipulatedthat it is engaged in commerce within the meaning of the Act.II. THE ORGANIZATION INVOLVEDLocal 721, United Paper, Novelty & Toy Workers of America,isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the CompanyA its Easton plant.The local organization in the Company's Eastonplant has been affiliated successively with the American Federationof Labor in 1936, as a Federal union; with Steel Workers Organiz-ing Committee in 1936 and 1937; and with Toy Workers OrganizingCommittee (C. I. _O.) , from which it held a charter in 1938. In1938 or 1939 it became Local 721 of International Union of Play-things & Novelty Workers of America (C. I. 0.). On or aboutSeptember 15; 1940, a number of local paper workers' industrialunions, affiliated with the Congress of Industrial Organizations,amalgamated with International Union of Playthings -and, NoveltyWorkers of America, the resultant organization being named UnitedPaper, Novelty & Toy Workers of America. Local 721 has appliedfor a charter from the new organization.III.THE QUESTION CONCERNING REPRESENTATIONIn 1936 the labor organization which was the predecessor of Local721, and which was then affiliated with the American Federation ofLabor, was selected as bargaining representative by the majority ofproduction employees at the Company's Easton plant, in a consentelection conducted by the Board.The Company, following thiselection in 1936, And again in 1937, signed an agreement with a"Committee representing production employees." In each year thepersons signing for the Committee were representatives of the labororganization then in existence at the plant.The 1937 agreement rec-ognized the Committee as sole bargaining agent for its productionemployees"; it was to remain in effect -until December 31, 1938, and tocontinue in effect from year to year thereafter unless terminated byeither party after a 30-days' written notice.0 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn October 1940, Local 721 requested the Company to recognizeitas the bargaining representative of the ' Company's productionemployees at its Easton plant.After the Company's president hadexpressed doubt as to whether Local 721 represented the majorityof these employees, the petition in this case was filed.- On Novem-ber 14, 1940, the Company was notified by the Regional Director ofthe filing of the petition.On January 30, 1941, nevertheless, the Company signed a contractwith a "Committee representing production employees."The eightpersons signing for the Committee are the president and seven otherofficers of Local 721.This agreement,purports to be a supplementto the 1937 contract, and continues the latter agreement with certainchanges.At the oral argument, the Company contended that theexistence of this contract bars an election.This contention theBoard finds to be without merit, in view of the fact that the Janu-ary 30 agreement was signed subsequent to the notice served on theCompany that the petition in this case had been filed.3From a statement of the Regional Director introduced in evidence,it appears that Local 721 has been designated by a substantial num-ber of the Company's employees at its Easton plant.4We find that a question has arisen concerning representation ofemployees of the Company at its Easton plant.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and' commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.'8 SeeMatter of General Dry Batteries, Inc.andBattery workers' Federal LaborUnion,No 22516, A F of L ,29 N. L. R B 1017, and cases cited therein4 The Regional Director's statement shows that 192 persons whose names are on theCompany's pay roll for October 25, 1940, have signed application cards designating"International Union, Playthings & Novelty Workers of America" as their representative.All the cards were signed in September and October 1940The Company had about 320employees at this timeThe Company contested the relevancy of these cards on the ground that they do notdesignate the petitioning union, Local 721From the evidence introduced at the hearing,itappears that the cards were signed during a campaign to reorganize Local 721 andthat the amalgamation mentioned in Section II above took place in the midst of thiscampaignIn view of all the evidence and the testimony of representatives of the Inter-national Union and Local 721 at the hearing, we are of the opinion that a sufficientshowing of designation has been made to warrant the election hereinafter directed. TRANS'OGRAMCOMPANY,INC.233'V.THE APPROPRIATE UNITThe parties-are in agreement that the appropriate unit shouldinclude all the Company's employees at its Easton plant,excludingexecutives,foremen, assistant foremen, the receiving clerkand hisassistant,supervisory employees,and clerical workers.Those thusexcluded from the unit were also excluded under the 1937 contract.The Union'desires further to include,and the Company desires to,exclude, four persons who do maintenance work and act as watchmen,who were included under the 1937 agreement.Three of these menare hourly paid employees;one, who directs the work of the otherthree is paid weekly.He is without power to hire or discharge.Allfour appear to spend most of their time in maintenance work.Weshall include them in the unit.We find that all the Company's employees at its Easton plant, in-cluding the maintenance men, but excluding executives,foremen,assistant foremen, the receiving clerk and his assistant,supervisoryemployees, and clerical workers, constitute a unit appropriate for thepurposes of collective bargaining and that such unit will insure tothe employees of the Company the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepurposes of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Union urges that in the event of an election only Local 721should appear on the ballot; the Company,on,the other hand, con-tends that the "Committee'representing production employees"shouldalso appear.Although notice of the hearing was served upon theCommittee, no appearance was made at the hearing by any repre-sentative of such a body;and although the chairman of the Com-mittee, who is also the president of Local 721,testified at the hearing,no contention was made on the Committee's behalf that it should beplaced on the ballot.Under all the circumstances,we conclude that.the "Committee representing production employees"'should not beaccorded a place on the ballot.Local 721 has requested that the pay roll for the week endingOctober 26, 1940, should be made the basis for determining the eligi-bility of employees voting.in the election;the Company contendsthat the October 26 pay roll would not be representative of normaldence was introduced at the hearing showing that the Company e:n- 234DECISIONSOF NATIONALLABOR RELATIONS BOARDploys about 325 persons during a busy season which starts early inthe summer and which reaches a peak in October or November. InDecember there is an abrupt drop in the number of employees.Atthe end of December 1940 only 25 or 30 persons were employed.Reemployment of persons in increasing numbers has already begun,however, and will continue at an accelerated pace.At the hearingitwas testified by the manager of the Company's Easton plant thatformer employees will be recalled before the Company looks to othersources for workers during the coming busy season.He also testi-fied that the Company considers any persons who have performed 3months' satisfactory work to be its employees. _We. shall direct thatan election be held at this time among employees in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Election, including any employeeswho, although not employed during that period, were'in the, employof the Company during the pay-roll period ending October 26, 1940,6and have performed 3 months' satisfactory service; subject to suchlimitations and additions as are set forth in the Direction.Upon the,basis of the above findings of fact, and upon the, entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Transogram Company, Inc., at its Easton,Pennsylvania, plant, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All the Company's employees at its Easton plant, includingmaintenance men, but excluding executives, foremen, assistant fore-men, the receiving clerk and his assistant, supervisory employees, andclericalworkers, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collectivebargainingThe parties are agreed that this pay-roll period represents the peak of the Company'sbusy season. TRANS'OGRAM\ COMPANY, INC.235with Transogram Company, Inc., Easton, Pennsylvania, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Electionunder the direction and supervision of the Regional Director for theFourth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section, 9, of said Rulesand Regulations among all employees of the Company at its Easton'plant, including maintenance men, who were employed during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who, although not employed duringthat period, were in the employ of the Company during the pay-rollperiod ending October 26, 1940, and have completed 3 months' satis-factory service,' and further including any employees who did notwork during either of said pay-roll periods because they were ill oron vacation, or in the active military service or training of the UnitedStates, but excluding executives, foremen, assistant foremen, the re-ceiving clerk and his assistant, supervisory employees, clerical work-ers, and those employees who have quit or been discharged for cause,to determine whether or not they desire to be represented by Local721, United Paper, Novelty & Toy Workers of America, C. I. 0., forthe purposes of collective bargaining.0